DETAILED ACTION
This Non Final Office Action is in response to Application filed on 10/05/2020.
Claims 1-20 filed on 10/05/2020 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020, 04/01/20221 and 03/15/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 10/05/2020, 04/01/20221 and 03/15/2022 are attached to the instant Office action. 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0108] recites “operations 1064 to 1614 of FIG. 16”, should read “operations 1604 to 1614 of FIG. 16”.  
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 6 (610) recites “IS BLOCKCHAIN ADDRESS AUTHENTICATION REQUEST GENERAED?” and should be replaced with “IS BLOCKCHAIN ADDRESS AUTHENTICATION REQUEST GENERATED?”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 recite the limitation " based on the result of performing the authentication”.  There is insufficient antecedent basis for these limitations in the claims. For examination purposes,  “the result”, will be interpreted as “a result”. 
Claim 16 recites “…compare the blockchain address stored in the memory with the blockchain address received from the first application by means of the third application and compare the digitally signed value with a value of signature data stored in the memory based on a private key…based on the compared result”. It is not clear from the claim, as drafted, what the compared result is referred to, particularly since there are to comparing is being performed, a priori, in the preceding limitations. There is insufficient antecedent bases for “the digitally signed value”.
For examination purpose, examiner interpreted claim 16 to be dependent on claim 15, the comparison result is based on the signature comparison, and “a private key” is interpreted as “the private key”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et. al. (US 20200117690 A1), hereinafter Tran, in view of Laremenko et. al. (US 10951414 B2), hereinafter Laremenko et. al.

Regarding claim 1, Tran teaches an electronic device (Tran Abstract “An Internet of Thing (IoT) device includes a transceiver coupled to a processor. Contracts can be used with the device to facilitate secure operation”, [0070, 0184]) comprising: 
a display (Tran [0200]); and 
at least one processor connected with the display, wherein the at least one processor (Tran Abstract and [0070, 0184] ) is configured to: 
perform a digital signature for a blockchain address and first information associated with the blockchain address using a private key (Tran illustrates in Figure 3G a blockchain transaction including receiver’s address and position and stock ID, corresponding to the first information, being signed using a private key [0184] “FIG. 3G is a diagram 320 depicting an example transaction message 322. Transaction messages 322 are used by the system for changing Blockchain token 329 ownership. A transaction message 322 includes a transaction 303 and the sender's digital signature 332 of the transaction 323. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a stock ID 328 and its position 326), past ownership information 331 (if any), and optional other information 310 (e.g., a market order type to indicate whether the transaction is to buy or sell a Blockchain token 329). The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.”), 
associate and store signature data obtained as a result of performing the digital signature with at least one of the blockchain address or the first information (Tran discloses in [0184] the transaction, including receiver address and token information, where the transaction being digitally signed to create a digital signature of the transaction, Figure 3G illustrates the creation and association of the digital signature 332 along with its associated transaction), 
perform authentication for the blockchain address and the first information using a public key corresponding to the private key, based on the stored signature data (Tran illustrates in Figure 3G blockchain transaction including receiver’s address, position and stock ID, and the digital signature of the signature, [0184] “FIG. 3G is a diagram 320 depicting an example transaction message 322. Transaction messages 322 are used by the system for changing Blockchain token 329 ownership. A transaction message 322 includes a transaction 303 and the sender's digital signature 332 of the transaction 323. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a stock ID 328 and its position 326), past ownership information 331 (if any), and optional other information 310 (e.g., a market order type to indicate whether the transaction is to buy or sell a Blockchain token 329). The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.”).
Tran does not disclose the below limitation.
Laremenko discloses  
control the display to display the blockchain address and the first information, based on the result of performing the authentication (Laremenko (US 10951414 B2) Col. 18 line 7-28 “The user may initiate or otherwise participate in secure transactions by interacting with both the mobile communication device and the mobile wallet. For example, approved recipients may be defined in advance. The mobile wallet will be allowed to add internal secured recipient list, it will allow the user to pay by selecting a name of a recipient instead of a cryptocurrency address…The user may define a recipient as an approved recipient and store in the mobile wallet a name of the approved recipient and a cryptocurrency address of the approved recipient that will appear on the display of the secure wallet at the same time and wait to the approval of the transaction by the user (by pressing a button, touching a touch screen and the like). The approval also requires the smartphone to display (at the same time as the display by the mobile wallet) the name of the approved recipient and the sum to be paid. The name display on the smartphone may be selected by the user. The user may also approve a code update of the mobile wallet by using the mobile communication device.”, where the display of the display of the name of the approved recipient and a cryptocurrency address of the approved recipient is in response to an approved/authenticated recipient by the user ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to incorporate the teaching of Laremenko to utilize the above feature, with the motivation of enabling the user to review and approve a transaction of the displayed recipient by pressing a button, touching a touch screen and the like, as recognized by (Laremenko Col. 18 line 7-28 and throughout).

Claim 17 is directed to a method, associated with the device claimed in claim 1. Claim 17 is similar in scope to claim 1, and is therefore rejected with the same rationale and motivation as claim 1. 

Regarding claim 19, Tran in view of Laremenko teaches the method of claim 17, wherein the displaying of the blockchain address and the first information includes: generating or receiving a request to authenticate the blockchain address (Tran discloses in [0120] requests to obtain a service or item from the service or item provider, [0177, 0184]], authenticating the transaction, which includes a blockchain address, and further discloses in [0189] authenticating the participant’s identity, Tran further discloses in [0184] the transaction, including receiver address and token information, where the transaction being digitally signed to create a digital signature of the transaction, Figure 3G illustrates the creation and association of the digital signature 332 along with its associated transaction); and
associating and storing signature data obtained by digitally signing the blockchain address and the first information with the blockchain address and the first information based on the private key, [in response to the approval command] (Tran discloses in [0184] the transaction, including receiver address and token information, where the transaction being digitally signed, using the private key, to create a digital signature of the transaction, Figure 3G illustrates the creation and association of the digital signature 332 along with its associated transaction) 
outputting the blockchain address and the first information on the display in response to the request, and wherein the performing of the authentication includes: receiving an approval command to map the first information to the blockchain address (Laremenko (US 10951414 B2) Col. 18 line 7-28 “The user may initiate or otherwise participate in secure transactions by interacting with both the mobile communication device and the mobile wallet. For example, approved recipients may be defined in advance. The mobile wallet will be allowed to add internal secured recipient list, it will allow the user to pay by selecting a name of a recipient instead of a cryptocurrency address…The user may define a recipient as an approved recipient and store in the mobile wallet a name of the approved recipient and a cryptocurrency address of the approved recipient that will appear on the display of the secure wallet at the same time and wait to the approval of the transaction by the user (by pressing a button, touching a touch screen and the like). The approval also requires the smartphone to display (at the same time as the display by the mobile wallet) the name of the approved recipient and the sum to be paid. The name display on the smartphone may be selected by the user. The user may also approve a code update of the mobile wallet by using the mobile communication device.”, where the display of the display of the name of the approved recipient and a cryptocurrency address of the approved recipient is in response to an approved/authenticated recipient by the user, and subsequently the user approving a transaction of the recipient name and address; and sum to be paid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to incorporate the teaching of Laremenko to utilize the above feature, with the motivation of enabling the user to review and approve a transaction of the displayed recipient by pressing a button, touching a touch screen and the like, as recognized by (Laremenko Col. 18 line 7-28 and throughout).

Regarding claim 14, Tran teaches an electronic device (Tran Abstract “An Internet of Thing (IoT) device includes a transceiver coupled to a processor. Contracts can be used with the device to facilitate secure operation”, [0070, 0184]) comprising: a display (Tran [0200]); a memory associating and storing first information associated with a blockchain transaction target with a blockchain address (Tran discloses in [0184] the transaction, including receiver address and token information, where the transaction being digitally signed to create a digital signature of the transaction, Figure 3G illustrates the creation and association of the digital signature 332 along with its associated transaction); and 
at least one processor connected with the display and the memory, wherein the at least one processor (Tran Abstract and [0070, 0184]) is configured to: 
generate blockchain transaction data to be transmitted to a blockchain network, obtain the first information based on the blockchain address included in the blockchain transaction data (Tran illustrates in Figure 3G and [0177, 0184] Transaction including the receiver’s address and the token associated with the addresses), 
perform authentication for the blockchain address and the first information based on a private key (Tran [0184] “…The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified…”, where the authentication of the transaction, which includes the address and token as illustrated in Figure 3G, is performed based on the private key and its corresponding, and mathematically linked public key as disclosed in [0177]), 
perform a digital signature for the blockchain transaction data using the private key, and transmit the digitally signed blockchain transaction data to the blockchain network (Tran illustrates in Figure 3G a blockchain transaction including receiver’s address and position and stock ID, corresponding to the first information, being signed using a private key [0184] “FIG. 3G is a diagram 320 depicting an example transaction message 322. Transaction messages 322 are used by the system for changing Blockchain token 329 ownership. A transaction message 322 includes a transaction 303 and the sender's digital signature 332 of the transaction 323. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a stock ID 328 and its position 326), past ownership information 331 (if any), and optional other information 310 (e.g., a market order type to indicate whether the transaction is to buy or sell a Blockchain token 329). The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.”).
Tran does not disclose the below limitation.
Laremenko discloses output the blockchain address and the first information, when the authentication is valid, receive a user input approving the blockchain transaction data, perform a digital signature for the blockchain transaction data using the private key, in response to the user input (Laremenko (US 10951414 B2) Col. 18 line 7-28 “The user may initiate or otherwise participate in secure transactions by interacting with both the mobile communication device and the mobile wallet. For example, approved recipients may be defined in advance. The mobile wallet will be allowed to add internal secured recipient list, it will allow the user to pay by selecting a name of a recipient instead of a cryptocurrency address…The user may define a recipient as an approved recipient and store in the mobile wallet a name of the approved recipient and a cryptocurrency address of the approved recipient that will appear on the display of the secure wallet at the same time and wait to the approval of the transaction by the user (by pressing a button, touching a touch screen and the like). The approval also requires the smartphone to display (at the same time as the display by the mobile wallet) the name of the approved recipient and the sum to be paid. The name display on the smartphone may be selected by the user. The user may also approve a code update of the mobile wallet by using the mobile communication device.”, where the display of the name of the approved recipient and a cryptocurrency address of the approved recipient is in response to an approved/authenticated recipient defined by the user, where the signature of an approved recipient, is performed after the user define an approved recipient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to incorporate the teaching of Laremenko to utilize the above feature, with the motivation of enabling the user to review and approve a transaction of the displayed recipient by pressing a button, touching a touch screen and the like, as recognized by (Laremenko Col. 18 line 7-28 and throughout).

Claim 20 is directed to a method, associated with the device claimed in claim 14. Claim 20 is similar in scope to claim 14, and is therefore rejected with the same rationale and motivation as claim 14.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et. al. (US 20200117690 A1), hereinafter Tran, in view of Laremenko et. al. (US 10951414 B2), hereinafter Laremenko et. al, and Lin (US 20200313901 A1), hereinafter Lin.

Regarding claim 2, Tran in view of Laremenko teaches the electronic device of claim 1, wherein the at least one processor is further configured to: 
Tran in view of Laremenko do not disclose the below limitation.
Lin discloses when there is a failure in the authentication, output information corresponding to the failure on the display ([0028] “the identity signature authentication unit 503 indicates the SIP unit 501 to continue the SIP call when the verification result is success. On the other hand, the identity signature authentication unit 503 indicates the SIP unit 501 to cancel/terminate the SIP call when the verification result is failure, and indicates the notification message display unit 505 to display a notification message to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran in view of Laremenko to incorporate the teaching of Lin to utilize the above feature, with the motivation of notifying the user by displaying to the user a message of failed authentication, as recognized by (Lin [0028]).
  
Claims 3-5, 8-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et. al. (US 20200117690 A1), hereinafter Tran, in view of Laremenko et. al. (US 10951414 B2), hereinafter Laremenko et. al, and Stojanovski (US 20190080300 A1), hereinafter Stojanovski.

Regarding claim 3, Tran in view of Laremenko teaches the electronic device of claim 1, wherein the at least one processor is further configured to: 
Tran in view of Laremenko do not disclose the below limitation.
Stojanovski discloses when there is a success in the authentication, control the display to display second information indicating reliability associated with a correlation between the blockchain address and the first information (Stojanovski [0028] “FIG. 3 illustrates an embodiment of the verification process 30 for the cash equivalent device 12. The verification device 14 generates a random message (Step 1), one that the cash equivalent device 12 has not seen before, and sends it to the cash equivalent device 12. Subsequently, the cash equivalent device 12 prepends (puts in front of) a known message to the received random message and signs it with the private key of the cash equivalent device 12 (Step 2). This prepending is necessary in order to avoid a malicious (hacked or counterfeit) verification device from submitting an actual transaction for signing. When the verification device 14 receives the signature, the verification device 14 checks whether the signature matches the address and that the message is signed correctly. This proves that the cash equivalent device 12 actually has the private key, without giving the private key away. The verification device 14 displays a “Verified” checkmark to the user (Step 3). Subsequently, the verification device 14 connects to a full node (blockchain) via the Internet (shown as bidirectional arrow), checks the balance in the given address (Step 4) and displays it to the user on the verification device 14 (Step 5). It is noted that the verification device 14 uses its network connection to verify the funds available in the cryptocurrency address, however for verification of authenticity of the cash equivalent device 12, no network connection is needed.”, checkmark correlated between the address and first information, i.e. subsequent to the checkmark, checks the balance in the given address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran in view of Laremenko to incorporate the teaching of Stojanovski to utilize the above feature, with the motivation of visually illustrates a verified state and enables the connection to the full node blockchain, as recognized by (Stojanovski [0028]).
Claim 18 is directed to a method, associated with the device claimed in claim 3. Claim 18 is similar in scope to claim 3, and is therefore rejected with the same rationale and motivation as claim 3. 
  
Regarding claim 4, Tran in view of Laremenko and Stojanovski teaches the electronic device of claim 3, wherein the at least one processor is further configured to: - 61 -0210-0470 (GM-201903-011-1-US0, 2020-OPSE-4076/US) determine the reliability based on at least one of whether a mapping relationship between the blockchain address and the first information is authenticated, a category to which the first information belongs, or information about a transaction history for the blockchain address (Tran illustrates in Figure 3G blockchain transaction including receiver’s address, position and stock ID, and the digital signature of the signature, [0184] “FIG. 3G is a diagram 320 depicting an example transaction message 322. Transaction messages 322 are used by the system for changing Blockchain token 329 ownership. A transaction message 322 includes a transaction 303 and the sender's digital signature 332 of the transaction 323. The transaction 303 includes the recipient's address 324 (e.g., a hash value based on the receiver's public key), the Blockchain token 309 (i.e., a stock ID 328 and its position 326), past ownership information 331 (if any), and optional other information 310 (e.g., a market order type to indicate whether the transaction is to buy or sell a Blockchain token 329). The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner.”, [0177] “The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title).”, where Tran determines reliability based on including ownership history in the transaction).  

Regarding claim 5, Tran in view of Laremenko and Stojanovski teaches the electronic device of claim 3, wherein the at least one processor is further configured to: 
when a request to authenticate the blockchain address is generated, output the blockchain address and the first information, [receive an approval command] to map the first information to the blockchain address, and associate and store the signature data with at least one of the blockchain address or the first information [, in response to the approval command] (Tran discloses in [0120] requests to obtain a service or item from the service or item provider, [0177, 0184]], authenticating the transaction, which includes a blockchain address, and further discloses in [0189] authenticating the participant’s identity, Tran further discloses in [0184] the transaction, including receiver address and token information, where the transaction being digitally signed to create a digital signature of the transaction, Figure 3G illustrates the creation and association of the digital signature 332 along with its associated transaction).
Tran discloses in [0120] requests to obtain a service or item from the service or item provider, [0177, 0184]], authenticating the transaction, which includes a blockchain address, and further discloses in [0189] authenticating the participant’s identity, however, Tran does not disclose receiving approval command. Emphasis in italic.
receive an approval command to map the first information to the blockchain address, and associate and store the signature data with at least one of the blockchain address or the first information, in response to the approval command (Laremenko Col. 18 line 16-28 “The user may define a recipient as an approved recipient and store in the mobile wallet a name of the approved recipient and a cryptocurrency address of the approved recipient that will appear on the display of the secure wallet at the same time and wait to the approval of the transaction by the user (by pressing a button, touching a touch screen and the like). The approval also requires the smartphone to display (at the same time as the display by the mobile wallet) the name of the approved recipient and the sum to be paid. The name display on the smartphone may be selected by the user. The user may also approve a code update of the mobile wallet by using the mobile communication device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to incorporate the teaching of Laremenko to utilize the above feature, with the motivation of enabling the user to review and approve a transaction of the displayed recipient by pressing a button, touching a touch screen and the like, as recognized by (Laremenko Col. 18 line 7-28 and throughout).

Regarding claim 8, Tran in view of Laremenko and Stojanovski teaches the electronic device of claim 5, wherein the private key is used for a user of the electronic device to perform a blockchain transaction (Tran Figure 3G, private key is used to sign the transaction and subsequently achieve the process disclosed in [0184]).

Regarding claim 9, Tran in view of Laremenko teaches the electronic device of claim 5, 
Tran discloses a user, the user logs into the system, however, Tran does not disclose user who inputs the approval command.
Laremenko discloses wherein the at least one processor is further configured to: execute a user authentication process of verifying a user who inputs the approval command (Laremenko Col.3 line 26-28 “he mobile wallet may include a fingerprint reader for authentication of a user.”, Col. 11 line 11-21, 48-57, and Col. 18 line 16-28 “The user may define a recipient as an approved recipient and store in the mobile wallet a name of the approved recipient and a cryptocurrency address of the approved recipient that will appear on the display of the secure wallet at the same time and wait to the approval of the transaction by the user (by pressing a button, touching a touch screen and the like). The approval also requires the smartphone to display (at the same time as the display by the mobile wallet) the name of the approved recipient and the sum to be paid. The name display on the smartphone may be selected by the user. The user may also approve a code update of the mobile wallet by using the mobile communication device.”).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to incorporate the teaching of Laremenko to utilize the above feature, with the motivation of enabling the user to review and approve a transaction of the displayed recipient by pressing a button, touching a touch screen and the like, as recognized by (Laremenko Col. 18 line 7-28 and throughout).

Regarding claim 10, Tran in view of Laremenko and Stojanovski teaches the electronic device of claim 5, wherein the first information includes token information identifying a token used for a token transaction, and wherein the at least one processor is configured to: store the signature data in a token information storing area of a memory of the electronic device (Tran Figure 3G, [0184] where the token 329, which is part of the transaction corresponds to the first information, [0073] “The IoT machines can negotiate contracts on their own (without human) and exchange items of value by presenting an open transaction on the associated funds in their respective wallets. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement.”, [0174] “The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys)”).  

Regarding claim 11, Tran in view of Laremenko and Stojanovski teaches the electronic device of claim 10, further comprising: a communication circuitry configured to communicate with a network outside the electronic device, wherein the at least one processor is further configured to: obtain the token information from a token information providing network via the communication circuitry (Tran Figure 3G, [0184] where the token 329, which is part of the transaction corresponds to the first information, [0073] “The IoT machines can negotiate contracts on their own (without human) and exchange items of value by presenting an open transaction on the associated funds in their respective wallets. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement.”, [0174] “The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys)”, Figure 1A illustrates devices communicating over network 18 in Figure 1 and [0020]).  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et. al. (US 20200117690 A1), hereinafter Tran, in view of Laremenko et. al. (US 10951414 B2), hereinafter Laremenko et. al, Stojanovski (US 20190080300 A1), hereinafter Stojanovski, and Gibson et. al. (US 20200258176 A1), hereinafter Gibson.

Regarding claim 12, Tran in view of Laremenko and Stojanovski teaches the electronic device of claim 5, 
Tran in view of Laremenko do not disclose the below limitations.
Stojanovski discloses wherein the second information output on the display includes a first image, in a first case where the signature data associated with the blockchain address is stored in a memory of the electronic device (Stojanovski [0028] “FIG. 3 illustrates an embodiment of the verification process 30 for the cash equivalent device 12. The verification device 14 generates a random message (Step 1), one that the cash equivalent device 12 has not seen before, and sends it to the cash equivalent device 12. Subsequently, the cash equivalent device 12 prepends (puts in front of) a known message to the received random message and signs it with the private key of the cash equivalent device 12 (Step 2). This prepending is necessary in order to avoid a malicious (hacked or counterfeit) verification device from submitting an actual transaction for signing. When the verification device 14 receives the signature, the verification device 14 checks whether the signature matches the address and that the message is signed correctly. This proves that the cash equivalent device 12 actually has the private key, without giving the private key away. The verification device 14 displays a “Verified” checkmark to the user (Step 3). Subsequently, the verification device 14 connects to a full node (blockchain) via the Internet (shown as bidirectional arrow), checks the balance in the given address (Step 4) and displays it to the user on the verification device 14 (Step 5). It is noted that the verification device 14 uses its network connection to verify the funds available in the cryptocurrency address, however for verification of authenticity of the cash equivalent device 12, no network connection is needed.”, checkmark correlated between the address and first information, i.e. subsequent to the checkmark, checks the balance in the given address, first image corresponds to “Verified” checkmark), 
includes a third image, in a third case rather than the first case and the second case (Stojanovski Figure 5 (3) [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran in view of Laremenko to incorporate the teaching of Stojanovski to utilize the above feature, with the motivation of visually illustrates a verified state and enables the connection to the full node blockchain, as recognized by (Stojanovski [0028]).
Tran in view of Laremenko and Stojanovski do not disclose the below limitation.
Gibson discloses includes a second image, in a second case where there is a transaction history including the blockchain address or where the first information meets a predetermined condition ([0252-0255] and Figure 9B-G illustrates displaying document access history transactions and signing logs, including addresses and time stamp, e.g. 7300 and 7600, which are displayed from an audit file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran in view of Laremenko and Stojanovski to incorporate the teaching of Gibson to utilize the above feature, with the motivation of creating transactional audit file describing how a document is presented to signing parties, etc., as recognized by (Gibson [0155]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et. al. (US 20200117690 A1), hereinafter Tran, in view of Laremenko et. al. (US 10951414 B2), hereinafter Laremenko et. al, and Coburn et. al. (US 20190019180 A1), hereinafter Coburn.
 
Regarding claim 15, Tran in view of Laremenko teaches the electronic device of claim 14, wherein the memory associates and stores signature data for the first information and the blockchain address with the blockchain address (Tran discloses in [0184] the transaction, including receiver address and token information, where the transaction being digitally signed to create a digital signature of the transaction, Figure 3G illustrates the creation and association of the digital signature 332 along with its associated transaction), and 
wherein the at least one processor is further configured to: 
Tran discloses transactions including blockchain addresses and additional information, e.g. token, history, etc., i.e. first information. Tran further discloses signing the transaction, including the addresses sand the additional information, for subsequent authentication. However, Tran in view of Laremenko do not disclose comparing transactions’ signatures.  
Coburn discloses compare a value obtained by digitally signing the blockchain address included in the blockchain transaction data - 64 -0210-0470 (GM-201903-011-1-US0, 2020-OPSE-4076/US)with a value of the signature data based on the private key to perform the authentication, determine that the authentication is valid, when the digitally signed value is identical to the value of the signature data, and determine that the authentication is not valid, when the digitally signed value is different from the value of the signature data (Coburn [0010] “The re-encoding includes matching a private key signature, where the private key signature is based on the private key provided by the digital purveyor. If the reverification is successful, the tokens are purchased. If the reverification is unsuccessful, the transaction is rejected. The rejecting of the transaction can be due to the re-encoding of the wallet address having an incorrect private key signature.”, [0026] “Various techniques can be used for the reverification such as re-encoding the wallet address of the user. The digitally mapped value that results from the re-encoding of the wallet address of the user can be compared to the digitally mapped value previously determined for the user wallet address. In addition to re-encoding the wallet address, the re-encoding includes matching a private key signature. The private key signature is based on the private key provided by the digital purveyor. The private key signature for the smart contract can be compared to the private key signature provided by the digital purveyor. Authentication occurs when both the re-encoding of the wallet address for the user matches the encoded wallet address, and the re-encoding matches a private key signature to the private key signature of the digital purveyor. The authentication is then successful and the transaction proceeds. The transaction fails otherwise.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran in view of Laremenko to incorporate the teaching of Coburn to utilize the above feature, with the motivation of performing authentication, as recognized by (Coburn [0010, 0026] and throughout).
  
Allowable Subject Matter
Claim 6, 7, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming any pending objections and/or rejections.
Tran discloses transactions including an address, token and additional information transmitted from a sending node to receiving nodes, signing transactions using a private key, and further discloses requests for obtaining services, item from service or item provider. Laremenko discloses a user defining approved recipients and a user approving a transaction, by sending an approval command, by pressing, touching a touch screen, and the name of the approved recipient and a cryptocurrency address of the approved recipient are displayed. Stojanovski discloses displaying a checkmark verification state based on transaction signature matching. 
None of the prior arts, individually or in combination, discloses the limitations as recited in claim 6, particularly none of the prior art discloses operate a rich operating system and a trusted operating system, deliver the first information and the blockchain address from a first application of the rich operating system to a second application of the trusted operating system, in response to the request, obtain the approval command for the first information and the blockchain address by means of the second application, generate signature data for the first information and a first blockchain address using the private key by means of a third application of the trusted operating system, in response to the approval command, and store the signature data in a memory of the electronic device by means of the first application.
None of the prior arts, individually or in combination, discloses the limitations as recited in claim 16, particularly none of the prior art discloses operate a rich operating system and a trusted operating system, receive a signature request for the blockchain transaction data by means of a first application of the rich operating system, retrieve the first information and signature data corresponding to the blockchain address included in the signature request, in response to the signature request, when the first information is retrieved, deliver the blockchain address, the retrieved first information, and the retrieved signature data from the first application to a third application of the trusted operating system, compare the blockchain address stored in the memory with the blockchain address received from the first application by means of the third application and compare the digitally signed value with a value of signature data stored in the memory based on the private key with respect to the blockchain address and the first information by means of the third application, output a screen including the blockchain address and the first information on the display by means of a second application of the trusted operating system, based on …comparison (See USC 112(b) rejection above)…, and perform the digital signature for the blockchain transaction data using the private key in response to the user input by means of the third application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dennis (US 11038685 B1) discloses Col. 8 line 42-45 “private keys needed to sign the blockchain addresses, the owner of the blockchain addresses, the address format of the blockchain addresses, token types associated with the addresses, etc. ”) 
Salman (US 20210021597 A1) discloses  [0038] At operation 440, the authentication server system 200 uses at least the blockchain network 300 to determine if the signature used to sign the response to the challenge message is associated with the blockchain address transmitted by the client device. For example authentication server system 200 may use blockchain network 300 to determine if the private key used by the client device to sign the challenge message (e.g., private key 113) is associated with the blockchain address (e.g., blockchain address 112) transmitted by the client device by attempting to verify the signed response to the challenge message using a public key (e.g., public key 114) corresponding to the blockchain address. Given the response message, the signature, and retrieved public key, authentication server system 200 may determine the authenticity of the response. As part of this verification, authentication server system 200 may retrieve the public key from the blockchain network 300. Alternatively, the authentication server system 200 may comprises a data store of public keys associated with blockchain network 300. The authentication server system 200 being a node on blockchain network 300 may enable it to act as a transaction validator, including validating authentication requests and authorization requests for service, further discussed below.
Desmarais (US 20210083872 A1) discloses [0306] Using the graphical interface 1200, the user can create an invoice 1204 for a blockchain transaction created using the system.
Zhuang (US 20200327511 A1) discloses [0038] “the electronic device 20 sends the transaction item and the matching information to the storage carrier 21, and the microprocessor 211 of the storage carrier 21 instructs the display 214 to show the transaction amount of the matching information, the transaction address of the matching information, the set amount of the transaction item and the public key address of the transaction item; subsequently, the user views again the display 214 to confirm whether the transaction amount of the matching information is consistent with the set amount of the transaction item, and confirms that the information content of the public key address of the transaction item is correct; the user presses the confirmation key 215 on the storage carrier 21, which makes the storage carrier 21 receive re-confirmation indication inputted from the user; thus the storage carrier 21 generates an electronic signature corresponding to the private key information through the re-confirmation indication, and the storage carrier 21 transmits the electronic signature and the matching information to the electronic device 20”.
Falco (US 20200014531 A1) discloses online blockchain browsers that display contents of individual blocks and transactions as well as transaction histories and balances of addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497